Title: To James Madison from Albert Gallatin, 26 July 1809
From: Gallatin, Albert
To: Madison, James


Dear SirWashington 26th July 1809
You will by this day’s mail receive the news papers containing an extract of the instructions to Mr Erskine said to have been laid before Parliament by Mr Canning. The sentence respecting the authority given to Mr Erskine to communicate the whole of the dispatch (containing the instructions,) to the American Secretary of State, induced me to call on Mr Smith in order to ascertain what had been Mr Erskine’s conduct in that respect. I understand from the conversation that some parts but not the whole of the instructions were read by Mr E. to Mr Smith; that he communicated the two points of colonial trade & of permission to the British to take our vessels when sailing in contradiction to our prohibitory laws, as objects which he was instructed to press, but not as conditions on which the proposed revocation of the British orders must be predicated; and that on Mr Smith observing that they were totally inadmissible he abandoned them immediately. I had not heard, or at least I did not recollect that such propositions had even transiently been mentioned by Mr Erskine in the course of the negotiation. Mr Erskine is expected to night; and if he calls upon me I will ask him whether there is any foundation in the intimation given in the extract that he had communicated the second condition (that of colonial trade) as a suggestion from some of us. I presume that to be some mistake in the extract; as I do not think that Mr E.’s head is so very confused as to have drawn such inference from any conversation. I do not recollect that subject ever to have been mentioned by him to me even in an incidental way; and he must have known that on no other subject, that of impressments only excepted, were we more decided or committed. It was indeed the foundation of the non-importation act; and your instructions to our ministers, published in March 1807, must have convinced both him & his Government that we would not give up the point; for that & the impressment are the only two sine qua non in those instructions. We may however, from this abandonment on our part being made one of the conditions in the instructions, draw an additional proof of the insincerity & true object of the British Government. To propose as an indispensible condition what they knew we must reject is a proof of their insincerity: and, after having made the violations of neutral rights by France and our supposed acquiescence, the pretence of their orders, what can more glaringly expose their true object, than to make an abandonment of a rival branch of our commerce the condition of their revocation? Observe also that this had never before been hinted at in all the discussions relative to those orders; and connect that demand with the shameful proceedings of the West India merchants in London and the ready acquiescence of the board of trade.
The third condition had indeed been formerly suggested by Mr Canning to Mr Pinkney. But its absurdity is such that I can hardly believe that Mr Erskine was instructed to make it an absolute requisite in the arrangement. It amounts to this—England will revoke her orders, that is to say forbid her armed vessels to take ours going to France, on condition that they shall still be permitted to take them. Respectfully & truly Your’s
Albert Gallatin
